Case 1:20-cv-01288-ER Document 72-2 Filed 10/09/20 Page 1 of 11




        Exhibit B
     Case 1:20-cv-01288-ER Document 72-2
                                    71-2 Filed 10/09/20
                                               10/02/20 Page 2 of 11




                                                  File No. Cl 20-01 -26627

                        THE QUEEN'S BENCH
                          Winnipeg Centre

IN THE MATTER OF: THE APPOINTMENT OF A RECEIVER
                  PURSUANT TO SECTION 243 OF THE
                  BANKRUPTCY AND INSOLVENCY ACT,
                  R.S.C ., C.B-3, AS AMENDED, AND SECTION 55
                  OF THE COURT OF QUEEN'S BENCH ACT,
                  C.C.S.M., C. C280, AS AMENDED
BETWEEN:

             WHITE OAK COMMERCIAL FINANCE, LLC,
                                                                Applicant,
                                - and -

   NYGARD HOLDINGS (USA) LIMITED, NYGARD INC., FASHION
      VENTURES, INC., NYGARD NY RETAIL,LLC. , NYGARD
    ENTERPRISES LTD., NYGARD PROPERTIES LTD., 4093879
       CANADA LTD., 4093887 CANADA LTD., and NYGARD
              INTERNATIONAL PARTNERSHIP,
                                                Respondents.


                  AFFIDAVIT OF GREG FENSKE
             AFFIRMED this 29th day of September, 2020


          LEVENE TADMAN GOLUB LAW CORPORATION
                    Barristers and Solicitors
                   700 - 330 St. Mary Avenue
                    Winnipeg, MB R3C 3Z5

                     WAYNE M. ONCHULENKO
                    Telephone No. (204) 957-6402
                       Fax No. (204) 957-1696
                        File No.113885/WMO
QB BOX 105
       Case 1:20-cv-01288-ER Document 72-2
                                      71-2 Filed 10/09/20
                                                 10/02/20 Page 3 of 11




                           THE QUEEN'S BENCH
                             Winnipeg Centre

IN THE MATTER OF: THE APPOINTMENT OF A RECEIVER
                  PURSUANT TO SECTION 243 OF THE
                  BANKRUPTCY AND INSOLVENCY ACT,
                  R.S.C., C.B-3, AS AMENDED, AND SECTION 55
                  OF THE COURT OF QUEEN'S BENCH ACT,
                  C.C.S.M., C. C280, AS AMENDED
BETWEEN:

               WHITE OAK COMMERCIAL FINANCE, LLC,
                                                                  Applicant,
                                    - and -

     NYGARD HOLDINGS (USA) LIMITED, NYGARD INC., FASHION
        VENTURES, INC. , NYGARD NY RETAIL,LLC., NYGARD
      ENTERPRISES LTD., NYGARD PROPERTIES LTD ., 4093879
         CANADA LTD., 4093887 CANADA LTD., and NYGARD
                INTERNATIONAL PARTNERSHIP,
                                                  Respondents.


                      AFFIDAVIT OF GREG FENSKE

      I, GREG FENSKE, of the City of Winnipeg, in the Province of Manitoba,

AFFIRM:


1.    I was the Director of Systems for the Nygard Group of Companies (and

      I am now a director of the Debtors) and as such have personal

      knowledge of the facts and matters which are hereinafter deposed to

      be me except where same are stated to be based on information and

      belief, and which I believe to be true.
      Case 1:20-cv-01288-ER Document 72-2
                                     71-2 Filed 10/09/20
                                                10/02/20 Page 4 of 11




2.   The Debtor and Non-Debtor companies require current financial

     records for all companies in order to assess their financial situation and

     make decisions.


3.   The Debtors have engaged Albert Gelman Inc. ("AGI"), a Licensed

     Insolvency Trustee, as it's consultant to, amongst other things, conduct

     an assessment of the Debtor's options and recommend a strategy for

     next steps, in accordance with the Bankruptcy and Insolvency Act and

     the Superintendent of Bankruptcy's Directives.


4.   AGl's role will, in part, be to assess the viability of a proposal to the

     Debtor's unsecured creditors so that the Unsecured Creditors can

     decide if a formal Proposal is satisfactory for them or if they prefer that

     the Debtor's assets be realized through a bankruptcy process.


5.   In this regard, AGI has advised that it requires the following information

     to conduct its review, pursuant to the BIA.


     a.    Current chart of accounts;
     b.    Current detailed trial balance;
     c.    Detailed trial balance reports as at year end for each of the
           previous five fiscal years;
     d.    Detailed GL report showing all posted transactions for each of
           the previous five fiscal years;
          Case 1:20-cv-01288-ER Document 72-2
                                         71-2 Filed 10/09/20
                                                    10/02/20 Page 5 of 11




     e.       Corporate tax returns for each of the previous five years;
     f.       For any/all intercompany accounts, detailed GL reports showing
              all transactions for the previous five years;
     g.       Where there were transactions with related entities outside of the
              Corporate Group, detailed GL reports from those entities
              showing all transactions between each of them and the entities
              comprising the Corporate Group;
     h.       Externally produced financial statements for the previous five
              years;
     1.       Current aged accounts payable listing;
     j.       Current aged accounts receivable listing;
     k.       Three most recently prepared bank reconciliations;
     I.       Most recent notice of (re)assessment from the CRA with respect
              to both HST and corporate income taxes;


6.   Some of the required items will need to be produced from Microsoft
     Dynamics AX (hereinafter "the AX System") financial system that is
     currently operating on the Inkster servers. The Receiver has previously
     advised that it has used and continues to use the Ax System to record
     all accounting transactions in the ordinary course.


7.   The DEFA process which has been in use for the past six months is
     dependent on keyword and other search criteria that are then applied
     to reports and records which have already been saved to the server.
     We have not been able to obtain the information that we require as we
     don't know the names or naming conventions of the documents saved
     to the servers so the keyword searches have not worked.
       Case 1:20-cv-01288-ER Document 72-2
                                      71-2 Filed 10/09/20
                                                 10/02/20 Page 6 of 11




8.    The DEFA process has proven to be ineffective, time-consuming and
      very costly to the creditors and ultimately did not produce the
      information that we will need for AGI to conduct its mandate.


9.    As set out above, the DEFA process searches for documentation and
      records already saved to the servers. In order to obtain the information
      that AGI requires, we will first need to pull the reports that are required
      from the AX System. Accordingly, the DEFA process cannot be used
      to produce the current financial reports from the AX System.

The Inkster Property


10.   The Receiver has advised that the Inkster building has been
      conditionally sold and they intend on either returning the servers to the
      Debtors or abandoning/destroying the servers housed there, which
      includes the critical data housed within the servers. The Receiver's
      draft Court Order proposes that the servers be turned-over to the
      Nygard Group of Companies to be relocated and set up elsewhere.


11.   However, the Receiver has also acknowledged that due to the age and
      complexity of the server set up and architecture, that relocating and
      setting up the server system elsewhere will likely result in the
      permanent loss of data stored within. I agree that this suggestion of
      relocating the servers is not a purposeful suggestion and risks loss of
      very important data that is unlikely to be recovered.

12.   I believe that the only solution will be to allow the Debtor's to access
       Case 1:20-cv-01288-ER Document 72-2
                                      71-2 Filed 10/09/20
                                                 10/02/20 Page 7 of 11




      the data immediately.


13.   In an effort to find a solution that would allow the Debtors to obtain the
      data that they require, on Monday, September 28, 2020, I spoke with
      Garret Soloway, former IT Technical Systems Manager for the Nygard
      Group of Companies, to discuss the physical condition of the Inkster
      servers and the likelihood of being able to relocate them to a new
      location and have them function in order to extra the data.


14.   Garret advised that the relocation of all, or a portion of, the Inkster
      servers is not a viable solution and will result in a loss of data. Our
      experience with the document disclosure order is we could not get the
      information in time using this method.

15.   There are problems with using the document disclosure order process.
      They are as follows:


      a.    Firstly, the hardware is old and past its functional life. For
            instance, Garret advised and I do verily believe that he had to
            shut down a functioning server that had not been restarted in
            over 700 days. When the restart was initiated, the server would
            not power up. It took a long time, and in excess of $1,000.00 in
            parts, to get it to function, with no guarantee that the software
            would function properly or that the data would be preserved .
            Garrett, who the Receiver has engaged in the past, also recently
            experienced server failures that required multiple attempts to
            restart over a number of days.
     Case 1:20-cv-01288-ER Document 72-2
                                    71-2 Filed 10/09/20
                                               10/02/20 Page 8 of 11




b.       Due to the age of the servers, and the combination of
         models/brands, sources and operating systems, the hardware
         requires a variety of electrical and cooling connections to
         function.


c.       The server software is managed by an out of date control
         software that is complex and would require a reassembly in the
         exact manner. The removal of any pieces of the current hardware
         has the potential to cause a complete failure.


d.       An estimate has been prepared by Garrett for a third-party host
         that estimates that the labour required to complete the physical
         move of the servers in the Inkster building would require
         approximately 500 associate hours and the cost of more than
         $40' 000. 00.


e.       The quote for monthly operating expenses for the relocated
         system is $12,000.00 per month.


f.       Garrett has advised and I do verily believe that the relocation of
         all or a portion of the Inkster servers will likely fail.

g.       Garrett has advised and I do verily believe that the relocation of
         the all the servers at Inkster would require weeks of planning and
         testing, and there is no guarantee of success due to the factors
         listed above. Garrett has advised and I do verily believe that he
       Case 1:20-cv-01288-ER Document 72-2
                                      71-2 Filed 10/09/20
                                                 10/02/20 Page 9 of 11




            had a discussion this month about these issues of relocation with
            Pritesh Patel, an associate of the Receiver, and these same
            conclusions were reached.




16.   Due to the risks and expenses in attempting to relocate the servers, as
      set out above, it is not a viable option or means for the Debtor and Non-
      Debtor companies to regain access to files and records to which they
      are entitled.


17.   The Receiver has advised that it is making copies of selected User
      Generated Electronic Files and that they have indicated they may
      make copies of these files available to the debtor and non-debtor
      companies at a cost which is not yet determined. The Receiver has
      not provided specific information on which files they are copying and
      which of these files they will provide.


18.   The Receiver's offer to turn over servers that the Receiver does not
      require is also not satisfactory as there is no guarantee that the servers
      will work offsite and, since servers communicate with each other,
      providing some servers may make the entire server system non-
      functional. Furthermore, given that we don't have access to the servers
      we don't know what server contains the information that we need.


19.   As the Receiver has now confirmed that the servers are still working,
      this is the right point in time to access the information. We require
      Case 1:20-cv-01288-ER Document 72-2
                                     71-2 Filed 10/09/20
                                                10/02/20 Page 10 of 11




      immediate access to the entire server system to allow us to identify
      which User Generated Electronic Files we require copies. We take no
      issue with the Receiver supervising and assisting us with the review
      process, so that they are aware of the reports that we need to extract
      from the AX System and the data that we would like copies of. I'm
      advised by Garrett that access can be granted on a virtual and 'Read
      Only' basis so that any concerns of altering or deletion of information
      which the Receiver may have can be avoided.


20.   As part of my former responsibilities for the Nygard Companies, I
      created a process that allowed our external and government auditors
      to access all of the financial systems in a "read only" mode that allowed
      access to all summary and detailed reporting data.

21.   Our concern is if we do not get this information immediately, that it will
      be forever lost to us. This information is not only critical for AG l's review
      but also may be needed to verify claims of unsecured creditors.

22.   The use of the "read only" functionality would allow the Debtor and
      Non-Debtor companies to access the required information without any
      risk of deletion of change.


23.   David Brough, formerly the Nygard Software System Architect, who is
      still employed 'on call' by the Receiver, is a secure     3rd   party. He has
      the technical and software experience to run the required reporting and
      extracts based on the requests and needs of the Debtor and Non-
      Debtor companies.
       Case 1:20-cv-01288-ER Document 72-2
                                      71-2 Filed 10/09/20
                                                 10/02/20 Page 11 of 11




24.    I have been advised by American counsel for Peter Nygard, Robert
       Radick, and do verily believe, that Plaintiff's counsel for the class
       action lawsuit in the state of New York contacted him asking for
       assurances no documents are to be destroyed, failing such
       assurances, that Plaintiff's counsel would be seeking an order the
       documents not be destroyed.


25 .   I make this affidavit bona fide.
  AFFIRMED before me at the               )
  City of Winnipeg, in the                )
  Province of Manitoba through            )
  the use of videoconferencing as         )
  permitted by Order under The            )
  Emergency Measur         ct, t ·
  29th day of Septem er 0
                                 )
 ~~~~~~~-ttfl~~~- )
 A Barrister-at-Law in d for the )
 Province of Manitoba.           )
